WARD, Judge,
concurring.
I concur. First, I agree that NOPD officers arrested Fogan. This was not a mere investigatory stop. I disagree as to the majority and trial court findings that there was not probable cause to make the arrest. When Officer Gaudet testified, I inferred that the information he described came from the Kenner police officers, and I believe that he is entitled to rely on information of other law enforcement officers. If this is true then Gaudet had probable cause to arrest Fogan because I believe it is only reasonable to infer that the Kenner police orchestrated a controlled buy through use of a confidential informer. However, it is true that Gaudet’s testimony is vague, that he does not say he received information about the buy from Kenner police, and by stretching the imagination his testimony is subject to interpretation that he received the information by other means. Nevertheless, the trial court made a fact finding that I believe is subject to deference, and I therefore defer to the finding of the trial court although I do not agree.